Exhibit 10.1

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is entered into as of
March 15, 2007 (the “Effective Date”), by and between POINT RICHMOND R&D
ASSOCIATES II, LLC, a California limited liability company (“Landlord”), and
SANGAMO BIOSCIENCES, INC., a Delaware corporation (“Tenant”), with reference to
the following facts:

A. Landlord and Tenant entered into that certain Triple Net Laboratory Lease
dated as of May 23, 1997, together with an Addendum thereto dated May 28, 1997
(the “Original Lease”), as amended by those certain letter agreements dated
June 15, 1999, April 21, 2000 and November 3, 2000 and by that certain First
Amendment to Lease dated March 12, 2004 (the “First Amendment”) (the Original
Lease, as so amended, is referred to herein as the “Lease”), pursuant to which
Landlord leased to Tenant certain premises consisting of approximately 21,860
rentable square feet (“Original Premises”) in the building located at 501 Canal
Boulevard, Point Richmond, California (the “Building”).

B. Tenant has requested that additional space containing approximately 4,769
rentable square feet shown on Exhibit A hereto (the “Expansion Space”) and
commonly known as Suite C of the Building be added to the Original Premises and
that the Lease be appropriately amended and Landlord is willing to do the same
on the following terms and conditions.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Incorporation of Recitals and Defined Terms. Recitals A and B above are
hereby incorporated herein. Capitalized terms which are not otherwise defined in
this Second Amendment shall have the meanings set forth in the Lease.

2. Expansion. Effective as of the date (anticipated to be on or about April 16,
2007) that the current tenant in the Expansion Space is completely relocated to
another suite in the Building (the “Expansion Effective Date”), the Premises, as
defined in the Lease, is increased from 21,860 rentable square feet to 26,629
rentable square feet by the addition of the Expansion Space, and from and after
the Expansion Effective Date, the Original Premises and the Expansion Space,
collectively, shall be deemed the Premises, as defined in the Lease. The term
for the Expansion Space shall commence on the Expansion Effective Date and end
on the Extended Expiration Date. The Expansion Space is subject to all the terms
and conditions of the Lease except as expressly modified herein and except that
Tenant shall not be entitled to receive any allowances, abatements or other
financial concessions granted with respect to the Premises unless such
concessions are expressly provided for herein with respect to the Expansion
Space.

3. Relocation of Existing Tenant. Landlord confirms that relocation of the
current tenant in the Expansion Space shall be completed at Landlord’s sole cost
and expense. Any Landlord owned furniture, fittings and equipment located in the
Expansion Space may be removed prior to the Expansion Effective Date.

 

1



--------------------------------------------------------------------------------

4. Base Monthly Rent. In addition to Tenant’s obligation to pay Base Monthly
Rent for the Premises, Tenant shall pay Landlord Base Monthly Rent for the
Expansion Space as follows:

 

PERIOD

   APPROXIMATE
MONTHLY RATE
PER SQUARE FOOT      BASE
MONTHLY RENT  

Expansion Effective Date — August 31, 2007

   $ 1.45       $ 6,915   

September 1, 2007—August 31, 2008

   $ 1.49       $ 7,123   

September 1, 2008—August 31, 2009

   $ 1.53       $ 7,336   

September 1, 2009—August 31, 2010

   $ 1.58       $ 7,556   

September 1, 2010—August 31, 2011

   $ 1.63       $ 7,782   

September 1, 2011—August 31 2012

   $ 1.68       $ 8,016   

September 1, 2012—August 31, 2013

   $ 1.73       $ 8,257   

September 1, 2013—August 31, 2014

   $ 1.78       $ 8,505   

5. Tenant’s Pro Rata Share. For the period commencing with the Expansion
Effective Date and ending on the Extended Expiration Date, the calculation of
Tenant’s Pro Rata Share for the Premises shall include the rentable square
footage of the Expansion Space. Such Share is estimated to be 32.62% of 501
Canal Boulevard.

6. Operating Expenses. For the period commencing with the Expansion Effective
Date and ending on the Extended Expiration Date, Tenant shall pay for Tenant’s
Pro Rata Share of Operating Expenses applicable to the Expansion Space in
accordance with the terms of the Lease; provided, however, that the cap on
Tenant’s Pro Rata Share of Operating Expenses in Section 6 of the First
Amendment shall not apply to the increase in Tenant’s Pro Rata Share due to the
addition of the Expansion Space to the Premises.

7. Condition of Expansion Space. Tenant agrees to accept the Expansion Space “as
is” without any agreements, representations, understandings or obligations on
the part of Landlord to perform any alterations, repairs or improvements, except
as set forth.

8. Tenant Improvement Allowance. From and after the Expansion Effective Date,
the Extension Term Allowances for the periods September 1, 2008 to August 31,
2009, September 1, 2009 to August 31, 2010 and September 1, 2010 to August 31,
2011 are hereby amended to $0 per year. There shall be no Tenant Improvement
Allowance associated with the Expansion Space.

9. Accelerated Expiration. Landlord and Tenant hereby confirm that Tenant’s
Acceleration Option shall apply to the Expansion Space.

10. Deleted Provision. The right of first refusal contained in Section 9 of the
First Amendment with respect to Suite C is hereby deleted in its entirety and is
of no further force or effect.

 

2



--------------------------------------------------------------------------------

11. Brokers. Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all claims by any real estate broker, salesperson or finder
claiming to have represented Tenant for a commission, finder’s fee or other
compensation in connection with this Second Amendment. Notwithstanding anything
to the contrary contained in this Section 11, Tenant shall be solely responsible
for any commission, fees or costs payable to any real estate broker, sales
person or finder claiming to have represented Tenant in connection with any
future amendment to the Lease or Tenant’s exercise of any extension option or
right of first refusal contained in the Lease.

12. Authority. This Second Amendment shall be binding upon and inure to the
benefit of the parties, their respective heirs, legal representatives,
successors and assigns. Each party hereto and the persons signing below warrant
that the person signing below on such party’s behalf is authorized to do so and
to bind such party to the terms of this Second Amendment.

13. Status of Lease. Except as amended hereby, the Lease is unchanged, and, as
amended hereby, the Lease remains in full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Second Amendment
as of the date first set forth above.

 

TENANT:    LANDLORD:

SANGAMO BIOSCIENCES, INC.,

a Delaware corporation

  

POINT RICHMOND R&D ASSOCIATES II, LLC,

a California limited liability company

By:   /s/ Edward O. Lanphier II    By:   /s/ Richard K. Robin Print Name:  
Edward O. Lanphier II    Print Name:   Richard K. Robin Its:   President and
Chief Executive Officer    Its:   Managing Member

 

3



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF EXPANSION SPACE

 

1



--------------------------------------------------------------------------------

POINT RICHMOND TECH CENTER II

501 CANAL BOULEVARD, RICHMOND, SUITE C

+4,769 SQUARE FEET AVAILABLE

 

LOGO [g595389g50d01.jpg]

 

2